Hart, J. (after stating the facts). The chancellor held that A. R. Russell did not have any homestead right either in the land situated in Bradley County or that 'situated in Drew County.  (1-5) Counsel for the plaintiff earnestly insist that the conclusions of law reached by the chancellor are erroneous. Under the facts presented by the record and in view of the conclusion we have reached, it will be necessary to discuss the Bradley County land and the Drew County land separately. It will be remembered that John Clark, Sr., died owning a homestead of eighty acres in Bradley County. He. left surviving him his widow and three minor children. In about two years after his death his wife married A. R. Russell and she and her husband and her children by her first husband continued to reside on the homestead. Russell purchased the interest of his step-children in the homestead and as each of them arrived at the age of twenty-one years, a deed was executed to him therefor. Thus it will be seen that Mrs. Russell owned a life estate in the land and her husband the remainder. There is nothing in the record to show that Mrs. Russell abandoned her homestead right or attempted to convey the same to her husband. After her marriage to Russell she permitted him to occupy her homestead with her. This could not in any event merge the fife estate and remainder and we have held that a remainderman cannot claim homestead in the land during the life and occupancy of the life tenant. Brooks v. Goodwin, 123 Ark. 607. Moreover, under our constitution the widow and minor children share equally in the homestead until each of the minors arrive at twenty-one years of age. Article 9, section 6, of the Constitution of 1874. Our constitution gives the homestead to the widow and children without restrictions. It is the settled policy in this State that laws pertaining to the homestead right of the widow and minor children shall be construed liberally in favor of the homestead claimants. The homestead is for the benefit of both the widow and children of the decedent. The widow does not lose her homestead by remarrying. Neither could her children by her second husband share in the homestead acquired, from her first husband. Colum v. Thornton 122 Ark. 287, 183 S. W. 205. This shows that the homestead is an indivisible estate and incapable of merger under the facts of this case as contended by counsel for the plaintiffs. Even if the homestead acquired from the first husband was capable of merger with the contingent homestead of the second husband, the right of homestead in the land of her first husband, which had already become vested in the widow by his death, would be the greater estate and her right to the homestead as the wife of her second husband would be merged in it. For these reasons we think the chancellor was right in holding that A. R. Russell did not have any homestead interest in the Bradley County land. This makes it necessary for us to consider whether or not the probate sale of the Bradley County land was valid.  (6-8) After A. R. Russell died his widow became administratrix of his estate and sold both the Bradley and the Drew County lands under orders of the probate court. It is contended that the order of sale did not contain a recital showing the necessity therefor land for that reason the sale is void. The probate court under our statutes had jurisdiction to order the administratrix to sell the lands to pay the debts of decedent. The probate court is a court of superior jurisdiction and was in its jurisdictional limits. Its judgments import absolute verity. We therefore, must apply the rule that where the record is' silent with respect to any fact necessary to give the court jurisdiction, it will be presumed that the court acted within its jurisdiction. In other words, we must presume that the petition which formed the basis of the court’s order and the evidence which was adduced to support the petition showed every fact that was essential to give the court jurisdiction to make the order of sale. The rule is different where the judgment of the probate court is rendered in a proceeding not in accord with its statutory jurisdiction, or according to the course of the common law, but concerning a subject matter the jurisdiction of ’ which is conferred upon it by special statutes.' In such cases no presumption can be indulged in favor of the court’s jurisdiction, but every fact essential to give the court jurisdiction and to substantially meet the requirements of the statute under which the court is proceeding must appear of record. This is the rule stated in Massey v. Doke, 123 Ark. 211. See also, Flowers v. Reece, 92 Ark. 611; Long v. Hoffman, 103 Ark. 574; Hoshall v. Brown, 102 Ark. 114; Green v. Holzer, 118 Ark. 533.  (9) Again it is contended that the sale is void because the order of court did not describe the land to be sold. Counsel cites Mays v. Rogers, 37 Ark. 155 and Bouldin v. Jennings, 92 Ark. 299. We do not think the cases sustain the contention of counsel. The first case merely holds that it is error for the probate court to order more land to be sold for the payment of debts than is prayed for in the petition. The second case holds that if the proceedings for the sale of the tract of land all proceed with a void description of the land the sale is a nullity. In the instant ease all the lands owned by the decedent were asked to be sold in the petition and were sold under proper orders of the court.  (10) Again it is contended that the sale is void because the administratrix did not make a report thereof in compliance with the statute. Kirby’s Digest, Section 3793, provides- that all probate, sales of. real estate made pursuant to proceedings not in substantial compliance with the statutory provisions, shall be vpidable. In the case of Mobbs v. Millard, 106 Ark. 563, we held that the word voidable as used in the statute means void. In the instant case the deed executed by the administratrix contains an endorsement that it was examined and approved by the probate judge. The deed recites the names of the purchasers and the amount of the purchase price. The endorsement of the probate judge shows that he read the deed. There is also in the record an order of the probate court to the effect that the court approved the deed and confirmed the sale. This is in effect a substantial compliance with the statute within the rule announced in Landreth v. Henson, 116 Ark. 361, and other decisions of this court.  (11) We now come to the consideration of the Drew County land. In regard to it we think the chancellor erred in holding that A. R. Russell did not have a homestead right in it. The Drew County tract which A. R. Russell claimed as a homestead comprised fifty acres and adjoined the tract in Bradley County on which Mr. Russell and his wife resided and which was her homestead by virtue of the death of her first husband. Mr. Russell entered the land in Drew County and received a donation deed from the State after complying with the statutes of the State in regard to residence on the land and clearing and improving the same. It is true the house which he had erected on the land had fallen somewhat into decay, but it was still habitable -and a part of the land was cleared and in cultivation. It is also true that Mr. Russell resided on the homestead of his wife at the time of his death, but the land claimed by him as his own homestead was adjoining this and was cultivated by himself every year. The fact that Mr. Russell left the Drew County land sometime after he received his donation deed from the State and went back to reside with his wife on her homestead, did not under the circumstances work an abandonment or forfeiture of his own homestead right in the land in Drew County. Mr. Russell claimed the Drew County land as his homestead and exercised such acts of ownership over it as tended to establish this fact.  (12-13) We think under all the facts and circumstances of this case that Mr. Russell had a homestead interest in the Drew County land. The sale of this land was ordered by the probate court during the minority of his children. It is the settled law of this State that the sale of the homestead to pay debts by the administrator during the minority of the children of the person owning the homestead is void. Martin v. Conner, 115 Ark. 359; Jarrett v. Jarrett, 113 Ark. 135. But it is sought to uphold the finding of the chancellor on the • ground that the plaintiff is barred of relief by the statute of limitations. In regard to this -contention but little need be said. As we have already seen the land was the homestead of Mr. Russell and the statute of limitations did not begin to run until his youngest child became of • age. Two of his children did not become twenty-one years of age until about the time this suit was brought. Hence the statute of limitations is not available as a defense to the action.  (14-15) Another ground for upholding the decision of the chancellor is based upon the confirmation decree. The sale under orders of the probate court was made in 1906 and the sale confirmed and the deed executed to the purchasers and approved by the court in 1907. In 1908 Miller and Daniel, the purchasers at the probate sale conveyed the land to the defendant. ■ The defendant instituted proceedings under Kirby’s Digest, section 649, et seq., to confirm its title to the land. A decree of confirmation was entered by the chancery court of Drew County in the summer of 1909. Section 650 of Kirby’s Digest provides, that the petitioner seeking confirmation . of title shall file in the chancery clerk’s office his petition stating facts which show a prima facie right and title to the land in himself and that there is no adverse occupancy thereof. The section also provides that if the petitioner has knowledge of any other person who claims an interest in the land, the petitioner shall so state and that such persons shall be summoned as defendants in the ease. It is claimed that the agents of the defendant knew of the adverse claims of the heirs of A. R. Russell, deceased, at the time the confirmation proceedings were had. It is true the heirs of A. R. Russell, deceased, were not made parties to the confirmation proceedings. This, however, is a collateral attack on the decree of confirma-' tion and as the court which rendered it was a superior court of general jurisdiction, the presumptions are in favor of its decree. Mere errors and irregularities are not grounds for vacating a judgment by way of collateral attack. A judgment must be assailed only in a direct proceeding in the nature of a review on error. We must presume that the chancery court passed upon the question as to whether there were any adverse occupants of the land or as to whether the petitioner had knowledge that any other person had an interest in the land. Porter v. Dooley, 66 Ark. 1; Ingram v. Sherwood, 75 Ark. 176; Cassady v. Norris, 118 Ark. 449. Section 657 of Kirby’s Digest provides that every person under the disability of infancy, lunacy, idiocy, married women under the disability of coverture and those claiming under them may set aside the decree any time within three years after the removal of such disability. Mrs.. Hayes was a married woman at the time the confirmation decree was rendered and is still a married woman. Two of the heirs of A. R. Russell, deceased, were minors at the time the confirmation decree was entered of record and one became twenty-one years of age about the time of the institution of this suit. This suit was instituted in less than three years after they became of age. The statute in express terms provides that they or the persons claiming under them may bring suit. The present action was instituted -in the chancery court where the confirmation proceedings were had. Therefore, under the views we have above expressed, the plaintiff was entitled to relief as to the interest he purchased from the married woman and from the infant heirs of A. R. Russell, deceased. It also results from the views we have expressed that he is barred of relief as to the interest purchased from the adult heirs of A. R. Russell, deceased. It follows that the decision of the chancellor dismissing the complaint of the plaintiff was correct so far as the Bradley County land was concerned and also was correct so far as the interest of the adult heirs in the Drew County land; but his decision was wrong in regard to the interest purchased from Mrs. Hayes, the married woman, and from Cal. Nichols and Will Russell, the two minors. The chancellor granted the relief pleaded for by the plaintiff as to a very small part of the land in Drew County and from this portion of the decree the defen-. dant has prayed a cross-appeal. In regard to this, it is. sufficient to say that an examination of the deeds from the heirs of A. R. Russell, deceased, does not show that they conveyed this part of the land to the plaintiff. He does . not show title in it from any other source and is therefore, not entitled to recover this small portion of the tract and the chancellor erred in entering a decree in his favor therefor. For the errors committed as indicated in the opinion, the decree will be reversed and the cause remanded with directions to enter a decree in conformity with this opinion.